Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA




   IN RE: UNIVERSITY OF MIAMI COVID-19
                                              Case No.: 20-60851-CIV-SINGHAL
   TUITION AND FEE REFUND LITIGATION




          PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF CO-LEAD
                          INTERIM CLASS COUNSEL
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 2 of 19




                                TABLE OF CONTENTS

  INTRODUCTION…………………………………………...………………..……………..……1

  APPLICABLE LAW…….………………………………………………..…………….….……..2

  ARGUMENT………………………………………………….………………..…………..……..4

            I. Standard for Appointment of Interim Class Counsel…….…………….…..……4

            II. Proposed Interim Class Counsel Has Thoroughly Identified
                and Investigated the Claims………………………………….……………..…..6

            III. Proposed Interim Class Counsel is Experienced in Handling
                 Class Actions and Other Complex Litigation………….……………….…......12

            IV. Proposed Interim Class Counsel Has the Ability and Desire to
                Commit the Necessary Resources to Represent the Classes…….............……12

  CONCLUSION………………………………………………………………….……………….14
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 3 of 19




                               TABLE OF AUTHORITIES


  RULES

  Fed. R.Civ. P. 23(g)…………………………………………………….……………..………......1

  Fed. R. Civ. P. 23(g)(3)…………………………………………………………….……….……..1

  Fed. R. Civ. P. 23(g)(2)(A)………………………………………………………….…….………2

  Fed. R. Civ. P. 23(g)(1)……………………………………………………………………………3

  Fed. R. Civ. P. 23(g)(1)(A)(ii)…………………………………………………………………….6



  OTHER AUTHORITIES

  Advisory Committee Note to Rule 23(g)………………………………………………………….2

  Manual for Complex Litigation (4th ed.)………………………………………………………..2,3
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 4 of 19




                                           INTRODUCTION

         On August 5, 2020, the Court entered an Order consolidating four related actions pending

  before this Court (Case Nos. 20-60851-CIV; 20-22207-CIV; 20-22316-CIV; and 20-22594-CIV)

  and directing Plaintiffs to file a Motion to Appoint Lead Counsel no later than August 7, 2020.

  Plaintiffs Valeria Dimitryuk (“Dimitryuk”), Michael Weiss (“Weiss”), and Adelaide Dixon

  (“Dixon”) (collectively referred to herein as “Plaintiffs”), having met and conferred with each

  other, jointly submit that they have been able to reach an agreement as to a leadership structure

  that would best serve the putative class(es) and move this Court for entry of an Order regarding

  the same. As a result, they move under Federal Rule of Civil Procedure 23(g)(3), for an order

  appointing Bursor & Fisher, P.A. (“Bursor & Fisher”), Hagens Berman Sobol Shapiro, LLP

  (“Hagens Berman”), and Anastopoulo Law Firm, LLC (“Anastopoulo”), (collectively, “Proposed

  Co-Lead Interim Class Counsel”) as co-lead interim class counsel. Bursor & Fisher, Hagens

  Berman, and Anastopoulo have significant nationwide consumer class action and complex

  litigation experience, knowledge of the applicable law, and substantial resources to litigate these

  actions. 1 They also have a proven track record of success in consumer class actions, mass

  actions, and complex litigation that will be of great benefit to the proposed class(es).

  Appointment of interim class counsel will promote efficiency, conserve judicial resources and

  create a unified voice for putative class members that will streamline this litigation with a team

  capable of taking the case to trial if necessary.




     1
        Hagens Berman’s request for appointment as Interim Class Counsel is further supported by
  their co-counsel in Weiss, Grossman Roth Yaffa Cohen, P.A., a Miami-based law firm that also
  has extensive experience prosecuting class actions in its own right. Grossman Roth’s availability
  and experience will further benefit plaintiffs and the class and ensure that Hagens Berman
  continues to satisfy LR 4’s appearance requirements.

                                                        1
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 5 of 19




         Specific to tuition refund litigation, Courts have already recognized the firms’ experience

  and qualifications to serve as interim lead counsel. Anastopoulo has already been appointed co-

  lead counsel in In re Columbia University Tuition Refund Action in the Southern District of New

  York (1:20-cv-03208-JMF) and Montesano v. The Catholic University of America in the District

  of Columbia (1:20-cv-01496-DLF). Both Bursor & Fisher and Anastopoulo were appointed as

  co-lead counsel in Qureshi v. American University in the District of Columbia (1:20-cv-01141-

  CRC). Likewise, Hagens Berman was appointed one of three interim co-lead counsel in the In re

  USC Tuition & Fees COVID-19 Refund Litigation in the Central District of California (2:20-cv-

  04066-DMG) and is leading the charge in numerous other cases. Additionally, the firms await

  other resolutions of other leadership appointment requests and are otherwise leading nationally in

  this emerging field.

                                         APPLICABLE LAW

         The appointment of interim class counsel is recommended early, before class certification

  to protect the interests of the putative class. See Fed. R. Civ. P. 23(g); Annotated Manual for

  Complex Litigation (4th ed. 2006) (the “Manual”); see also Fed. R. Civ. P. 23(g)(2)(A)

  (providing for designating interim class counsel to act on behalf of a putative class before

  determining class certification). Under Federal Rule of Civil Procedure 23(g)(3), a “court may

  designate interim counsel to act on behalf of the putative class before determining whether to

  certify the action as a class action.” Although the rule states the court “may” appoint an interim

  counsel, courts that have construed Rule 23(g)(3) have relied on the Advisory Committee Notes

  (the “Notes”) accompanying the rule to hold that appointment of interim class counsel is useful

  because it “clarifies responsibility for protecting the interests of the class during precertification

  activities.” In re Municipal Derivatives Antitrust Litig., 252 F.R.D. 184, 185 (S.D.N.Y. 2008)



                                                         2
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 6 of 19




  (internal citations omitted); Bernstein v. Cengage Learning, Inc., 2019 WL 6324276, at *2

  (S.D.N.Y. Nov. 26, 2019) (“Establishing interim lead counsel in this action will minimize the

  risk of duplicative filings and allow the Court to consolidate related filings more efficiently.”).

  Further, the Notes contemplate “that in many cases the need to progress toward the certification

  determination may require designation of interim counsel.” Fed. R. Civ. P. 23, Advisory

  Committee Notes (2003) (emphasis added).

         In the Manual, the court should “conduct an independent review to ensure that counsel

  appointed to leading roles are qualified and responsible, that they will fairly and adequately

  represent all of the parties on their side, and that their charges will be reasonable.” Manual at §

  10.22. The most important factor is “achieving efficiency and economy without jeopardizing

  fairness to parties.” Id. at § 10.221. While neither Rule 23 nor the Notes expressly so state, it is

  generally accepted that the considerations set out in Rule 23(g)(1), which govern the

  appointment of class counsel once a class is certified, apply equally to designating interim class

  counsel before certification. See Anderson v. Fiserv, Inc., 2010 WL 571812, at *2 (S.D.N.Y.

  Jan. 29, 2010); Bernstein, 2019 WL 6324276, at *1 (“When appointing interim class counsel,

  courts generally look to the same factors used in determining the adequacy of class counsel

  under Rule 23(g)(1)(A).”).

         Rule 23(g)(1)(A) provides, in relevant part, that in appointing class counsel the Court

  must consider:

                       (i)     the work counsel has done in identifying or
                               investigating potential claims in the action;

                       (ii)    counsel’s experience in handling class actions, other
                               complex litigation, and the types of claims asserted in
                               the action;

                       (iii)   counsel’s knowledge of the applicable law; and


                                                        3
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 7 of 19




                       (iv)   the resources that counsel will commit to representing
                              the class.

         Fed R. Civ. P. 23(g)(1).

         In general, a class is fairly and adequately represented where counsel is qualified,

  experienced and generally capable of conducting class action litigation. See Blessing v. Sirius

  XM Radio Inc., 2011 WL 1194707, at *4 (S.D.N.Y. Mar. 29, 2011). Each of these

  considerations, support the appointment of Bursor & Fisher, Hagens Berman, and Anastopoulo

  as co-lead interim class counsel.

                                            ARGUMENT


  I.     PROPOSED CO-LEAD INTERIM CLASS COUNSEL HAS THOROUGHLY
         IDENTIFIED AND INVESTIGATED THE CLAIMS

         While no one factor under Federal Rule of Civil Procedure 23(g)(1) “should necessarily

  be determinative,” Advisory Committee Notes (2003), the investigative and analytical efforts of

  counsel can be a deciding factor:

                         In a case with a plaintiff class, the process of drafting the
                 complaint requires some investigatory and analytical effort, tasks that
                 strangers to the action most likely will not have undertaken. All other
                 things being equal, when an attorney has performed these or other
                 investigative and analytical tasks before making the application for
                 appointment, he or she is in a better position to represent the class fairly
                 and adequately than attorneys who did not undertake those tasks.

         Moore’s Fed. Prac. § 23.120(3)(a) (3d. Ed. 2007).

         Here, Bursor & Fisher, Hagens Berman, and Anastopoulo’s work in identifying and

  investigating the claims in this case demonstrates that they have and will continue to fairly and

  adequately represent the proposed Class. For example, Proposed Co-Lead Interim Class

  Counsel has performed the following work thus far:




                                                       4
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 8 of 19




         a) Investigated potential legal claims arising from Defendant’s closure of its campus and

            failure to provide in-person classes during the Spring 2020 term;

         b) Reviewed and analyzed numerous articles describing Defendant’s challenged

            conduct;

         c) Reviewed and analyzed Defendant’s website;

         d) Reviewed and analyzed Defendant’s policies, student handbooks, and course

            catalogs;

         e) Conferred with potential consulting experts regarding the technical aspect of

            Defendants’ conduct; and

         f) Reviewed and analyzed Defendant’s billing records, and students’ payment records,

            relating to the Spring 2020 semester;

         g) Investigated the nature of the challenged conduct at issue by interviewing numerous

            University of Miami students;

         h) Reviewed and analyzed comments and statements by University of Miami staff

            related to the challenged conduct at issue;

         i) Investigated the adequacy of the named Plaintiffs to represent the putative class;

         j) Drafted and filed the Complaints in this action;

         k) Served the Complaints in this action;

         l) Cooperated with defense counsel on venue transfer and other issues;

         m) Met, conferred and cooperated on the filing of a joint response to the Court’s Order
            relating to consolidation; and

         n) Met, conferred and cooperated on the filing of this motion.

          These investigative and cooperative efforts represent a high standard of professionalism,

   dedication, and thoroughness, which have been marshaled to identify, develop and demonstrate

   the claims alleged in the Complaint. These measures are precisely the type of work that the

   Advisory Committee Notes to Rule 23 state that the Court should consider in appointing interim



                                                     5
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 9 of 19




   class counsel.

         The Notes to Rule 23 also contemplate that the appointment of interim class counsel may

   be necessary to conduct pre-certification discovery before a determination to grant or deny class

   certification under Fed. R. Civ. P. 23(c)(1), because “some discovery is often necessary for that

   determination.” See Fed. R. Civ. P. 23, Advisory Committee Notes (2003). Here, significant

   discovery and related motion practice is expected to take place before class certification. See

   id. (noting that interim class counsel may be necessary to “make or respond to motions before

   certification”). Discovery in this matter may be complicated, and it may require meet-and-

   confers and motion practice before class certification. Proposed Co-Lead Interim Class

   Counsel’s thorough investigation into the claims will enable them to efficiently and adequately

   handle this discovery and related motion practice.

  II.    PROPOSED CO-LEAD INTERIM CLASS COUNSEL IS EXPERIENCED IN
         HANDLING CLASS ACTIONS AND OTHER COMPLEX LITIGATION

         The second factor the court must consider is “counsel’s experience in handling class

  actions, other complex litigation, and the types of claims asserted in the action.” Fed. R. Civ. P.

  23(g)(1)(A)(ii). Here, Proposed Co-Lead Interim Class Counsel has substantial experience

  handling consumer class actions and other complex litigation, including successful experience

  litigating and settling consumer claims for unjust enrichment and breach of contract. The firms’

  attorneys have significant complex and class action litigation experience having represented

  plaintiffs in over 100 class action lawsuits in state and federal courts throughout the United

  States. See generally Decl. of Sarah N. Westcot (“Westcot Decl.”); Decl. of Steve W. Berman

  (“Berman Decl.”); Decl. of Roy T. Willey (“Willey Decl.”).

  Bursor & Fisher

         Bursor & Fisher has an extensive and successful history throughout the country,


                                                        6
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 10 of 19




   including certification of contested nationwide classes in cases such as Ebin v. Kangadis Food

   Inc., 297 F.R.D. 561 (S.D.N.Y. 2014) and Hart v. BHH, LLC, 2017 WL 2912519 (S.D.N.Y. July

   7, 2017), and New York and California classes in In re Scotts EZ Seed Litig., 304 F.R.D. 397

   (S.D.N.Y. Jan. 26, 2015). As Judge S. Rakoff of the Southern District of New York recognized

   in appointing Bursor & Fisher class counsel in Ebin, “Bursor & Fisher, P.A., are class action

   lawyers who have experience litigating consumer claims. . . . The firm has been appointed class

   counsel in dozens of cases in both federal and state courts, and has won multi-million dollar

   verdicts or recoveries in five class action jury trials since 2008.” Ebin, 297 F.R.D. at 566.

          More generally, within the past seven years, Bursor & Fisher lawyers have been court-

   appointed counsel or interim class counsel in over thirty class actions. Bursor & Fisher also

   negotiated and obtained court approval for two landmark settlements in Nguyen v. Verizon

   Wireless and Zill v. Sprint Spectrum (the largest and second largest classes ever certified,

   respectively, at the time). Westcot Decl. ¶ 2. These settlements required Verizon and Sprint to

   open their wireless networks to third-party devices and applications. Id. Bursor & Fisher has

   also proven that it can—and will—take cases to trial if necessary, having won multi-million

   dollar verdicts or recoveries in six of six civil jury trials in consumer class actions since 2008.

   Id. at ¶ 4. For example, while serving as lead trial counsel in Ayyad v. Sprint Spectrum, L.P.,

   Bursor & Fisher obtained a $299 million trial verdict for a class of Sprint customers on a claim

   for unjust enrichment. Id. And last year, in McMillion v. Rash Curtis & Associates, Bursor &

   Fisher won a class action jury trial for claims under the Telephone Consumer Protection Act and

   secured a $267 million judgment. Id.

           Bursor & Fisher is a leader in the emerging field of COVID-19 refund litigation, having

   been appointed to serve as co-lead interim class counsel in a number of COVID-19 related



                                                         7
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 11 of 19




   refund matters. Judge Altman recently appointed Bursor & Fisher as co-lead interim class

   counsel in Hill, et al. v. Spirit Airlines, Inc., Case No. 20-cv-60746 (S.D. Fla.) (representing a

   putative class of consumers seeking refunds for airline tickets purchased for flights cancelled due

   to COVID-19). Bursor & Fisher was also recently appointed as co-lead interim class counsel in

   Qureshi v. American University, 1:20-cv-01141-CRC (DCD), another university tuition and fee

   refund matter. Bursor & Fisher’s experience in this field will lead to many efficiencies that will

   ultimately benefit the putative class in this action.

   Hagens Berman

          Likewise, Hagens Berman has a history of success and experience litigating as lead

   counsel, including in in this district. See generally Ex. A to Berman Decl. (attaching firm

   resume). For example in the Rosner, et al. v. United States, Case No. 01-1859-CIV (S.D. Fla.),

   Hagens Berman served as co-lead counsel, obtaining significant relief for class members,

   including a $25.5 mm settlement fund to provide humanitarian relief to needy survivors of the

   Hungarian Holocaust worldwide and the non-monetary relief included a statement of apology

   issued by the United States government over its handling of Jewish Hungarian property in

   Austria in 1946. Berman Decl., ¶ 5. Hagens Berman and the other Rosner litigators drew praise

   from Judge Patricia A. Seitz, as recorded in the final approval hearing transcript:

                  And I would like to again, you will hear me throughout this
                  hearing, compliment the lawyers. I did so during the adversary
                  process because you truly performed at a level, both sides, that
                  really make the job of being a Judge a delight to see that quality of
                  performance. And in my capacity as a former President of the Bar,
                  I am particularly delighted to see the profession represented by
                  such outstanding lawyers. I also found that same performance on a
                  level when the efforts to resolve the conflict in not only the most
                  humane, thoughtful, fair fashion, and the creativity and the
                  sensitivity that the lawyers on both sides brought, because I realize
                  this was a very hotly contested case, and the professionalism of
                  both sides to move to that side for dispute resolution really was a


                                                           8
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 12 of 19




                  testament again to what value lawyers add to our civil society.

                  ***
                  Our system has a system of justice that is the foundation since our
                  forefathers created this country and the Constitution in 1789 that
                  provides the court of justice where people can bring their
                  disagreements and hopefully resolve those disagreements either by
                  settlement or by litigation. Here, because of the outstanding work
                  of the lawyers, we have been able to not only resolve the conflict,
                  but to begin a healing process and bring closure.

   Id. ¶ 6. More recently, Hagens Berman is currently leading a case before Judge Moreno on

   behalf of purchasers of allegedly defective Ford Shelby Cobra cars. Tershakovec et al v. Ford

   Motor Co., No. 1:17-cv-21087-FAM (S.D. Fla.). Id. ¶ 7.

          Other significant recoveries in other jurisdictions include In re Electronic Books Antitrust

   Litigation, No. 11-md-2293 (DLC) (S.D.N.Y.) (where Hagens Berman was appointed co-lead

   counsel in this complex litigation involving six defendants, 33 Attorneys General and the U.S.

   Department of Justice, with settlements totaling more than $550 million, representing recovery

   of approximately 200% of class members’ damages.) and In re Toyota Motor Corp. Unintended

   Acceleration Marketing, Sales Practices, and Products Liability Litigation, No. 10-md-02151

   (C.D. Cal.) (where Judge James V. Selna sua sponte identified Mr. Berman as a presumptive co-

   lead counsel and Hagens Berman secured a $1.6 billion settlement, the largest automobile class

   settlement in history at the time). Berman Decl., ¶¶ 8-9. And as noted in In re Stericycle, Inc.,

   Sterisafe Contract Litig., which ultimately settled for $295 million, one judge remarked:

                  But it must be said that the track record of Hagens Berman and its
                  lead partner Steve Berman is even more impressive, having racked
                  up such accomplishments as a $1.6 billion settlement in the Toyota
                  Unintended Acceleration Litigation and a substantial number of
                  really outstanding big-ticket results.

                  It may be worth mentioning that to this Court’s recollection it has
                  had no first-hand judicial experience with either of the two finalist
                  firms. . . . But that is not true of its colleagues in this District of

                                                         9
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 13 of 19




                  more recent vintage, an email inquiry to whom brought in return
                  some high praise of attorney Berman’s skills.

   Berman Decl., ¶ 10.

          Hagens Berman also stands out for numerous appointments as class counsel on behalf of

   students. For example, Hagens Berman served as co-lead counsel for the Plaintiffs in landmark

   litigation in In re: USC Student Health Center Litigation, No. 2:18-cv-04258-SWB-GJS (C.D.

   Cal.). Berman Decl. ¶ 12. In that case, the court granted final approval to a $215 million

   settlement reached with USC and its former full-time gynecologist, Dr. George Tyndall,

   covering approximately 18,000 USC alumnae. Id. The settlement also required USC to

   implement important institutional changes as well. Id. The USC settlement is the largest-ever

   class resolution of sexual assault claims and first to incorporate equitable relief reforms ensuring

   institutional change and implemented a thoughtful, streamlined claims structure. Id. As another

   example, Hagens Berman secured a $208 million settlement on behalf of tens of thousands of

   current and former college-athletes in In re: NCAA Grant-In-Aid Cap Antitrust Litigation, No.

   4:14-md-02541-CW (N.D. Cal.). Id. ¶ 13. There, Hagens Berman served as co-lead class

   counsel for the Consolidated Plaintiffs. Id. Hagens Berman represented a class of student-

   athletes who received a scholarship package (called a grant-in-aid, or GIA) and sought damages

   based on the difference in athletically related financial aid they could have received under new

   NCAA rules allowing for athletically related aid up to the full “cost of attendance,” typically a

   few thousand dollars more per academic year. Id. In addition to securing the extensive

   settlement, the case included class-wide claims for injunctive relief, which Hagens Berman

   attorneys took to a successful bench trial. Id. Hagens Berman also served as co-lead counsel in

   In re: NCAA Student-Athlete Concussion Litigation, No. 13-cv-9116 (N.D. Ill.), brought on

   behalf of then-current and former NCAA student-athletes, which claimed that the NCAA had


                                                        10
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 14 of 19




   been negligent and had breached its duty to (1) protect current and former student-athletes by

   failing to adopt rules regarding concussions and/or (2) manage the risks from concussions. Id. ¶

   14. Hagens Berman sought and obtained medical monitoring relief for all qualifying current and

   former student-athletes, among other benefits. Id. Hagens Berman secured a $75 million

   settlement that implements a 50-year medical monitoring program for student-athletes to assess

   certain mid- to late-life onset brain diseases and disorders, and included injunctive relief

   provisions to be implemented at NCAA member schools regarding return-to-play guidelines

   schools must follow after an athlete’s head injury. Id.

   Anastopoulo Law Firm

          The same holds true for Anastopoulo. Anastopoulo Law Firm was selected to lead the

   South Carolina consolidated Baycol litigation for the first two scheduled bellwether trials, and

   served as lead counsel in Reck v. Merck & Co (Texas Consolidated Litigation) set for trial prior

   to settlement. Relevant to this particular litigation Anastopoulo has been appointed lead counsel

   by Judge Jesse Furman in the In re Columbia Tuition Refund Litigation pending in the Southern

   District of New York, and in two cases in the District of Columbia against American University

   and The Catholic University of America.

          Last year alone, Anastopoulo recovered nearly $60,000,000.00 for its clients and the team

   of lawyers that are working on this case have significant jury verdict and settlement experience

   having obtained more than $70,000,000.00 in verdicts and judgments in the last several years.

   The Firm brings these results, and importantly the resources of full advocacy team including four

   full time investigators, and an internal focus group and mock trial program that allow it to test

   and develop theories and case strategies from the outset to benefit the proposed Classes.

          Specific to this litigation, Anastopoulo currently has more than 30 class action cases



                                                        11
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 15 of 19




   pending throughout the country related to college and university COVID-19 litigation, and has

   been appointed lead or co-lead counsel on the In Re Columbia University Tuition Refund Action

   1:20-cv-03208-JMF (SDNY); Quereshi v. American University, 1:20-cv-01141-CRC (DCD);

   and Montesano v. Catholic University of America, 1:20-cv-01496 (DCD). Currently,

   Anastopoulo has assembled an in-house team of five lawyers who are working exclusively on

   such cases, and has set aside the resources necessary to grow this team as needed. Collectively,

   the team has already spent more than 2,000 hours on research, drafting, and filings specific to the

   tuition refund litigation nationwide, providing efficiencies which are greatly beneficial to the

   proposed Classes in this case.

   III.   PROPOSED CO-LEAD INTERIM CLASS COUNSEL ARE VERY FAMILIAR
          WITH THE APPLICABLE LAW

          Proposed Co-Lead Interim Class Counsel are also knowledgeable about the law

   applicable to the instant claims, as demonstrated by their experience litigating other multi-state

   class actions and complex litigation cases. As set forth above, the attorneys of Bursor & Fisher,

   Hagens Berman, and Anastopoulo have a long track record of successfully litigating and

   resolving large-scale consumer and complex actions. Proposed Co-Lead Interim Class Counsel

   and are also familiar with the applicable laws and practices of this District, as well as this Court’s

   rules and procedures, which will serve to minimize inefficiency in attorney time and litigation

   costs. Finally, Proposed Co-Lead Interim Class Counsel are well versed in contract law, and the

   requirements under this jurisdictions law for the claims made in this action.

   IV.    PROPOSED CO-LEAD INTERIM CLASS COUNSEL WILL COMMIT ALL
          NECESSARY RESOURCES TO REPRESENTING THE CLASS(ES)

          The final Fed. R. Civ. P. 23(g)(1)(C)(i) factor, which concerns the resources counsel will

   commit to the case, also strongly supports the appointment of Anastopoulo, Bursor & Fisher, and

   Hagens Berman. Anastopoulo, Bursor & Fisher, and Hagens Berman are not small firms with

                                                        12
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 16 of 19




   limited class action practices. Rather, they are well-established, successful law firms that have

   the resources and personnel necessary to pursue a case of this magnitude, as they have

   demonstrated in numerous similar class actions. As a result, the firms can fully utilize their

   resources and knowledge of class action practice to the direct benefit of Plaintiffs and the class

   members. Anastopoulo, Bursor & Fisher, and Hagens Berman have demonstrated the will and

   ability to commit the necessary resources to assure a strong and well-supported case on behalf of

   members of the proposed class. The firms’ resources are not merely financial, but also include

   substantial expertise and work-product developed in other similar cases which will benefit

   Plaintiffs and the putative class. Anastopoulo, Bursor & Fisher, and Hagens Berman’s ability to

   draw from this well-developed repository of information will also allow them to streamline the

   litigation. As interim class counsel, Anastopoulo, Bursor & Fisher, and Hagens Berman will

   continue to commit the same resources and effort to this case as they have committed to their

   other, successful class action litigations. Anastopoulo, Bursor & Fisher, and Hagens Berman

   have already established a team of attorneys to litigate this matter, ensuring the most organized

   and efficient representation of the putative class while avoiding duplicative and unnecessary

   work.

           On the litigation team from Anastopoulo are Eric M. Poulin and Roy T. Willey, IV.

   From Bursor & Fisher Sarah N. Westcot and Andrew Obergfell will staff the case. Hagens

   Berman’s team includes Steve W. Berman, Daniel J. Kurowski, and Whitney K. Siehl. Notably,

   proposed interim class counsel are currently working together on other actions involving similar

   claims against colleges and universities throughout the country, and will be able to draw on that

   experience and cooperative work to create efficiencies in this consolidated action.

           Proposed Co-Lead Interim Class Counsel has also worked cooperatively to involve



                                                        13
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 17 of 19




   counsel for all plaintiffs in this litigation, including counsel for Plaintiff Julie Gold. To that end,

   Proposed Co-Lead Interim Class Counsel intends to enlist the assistance of Ms. Gold’s counsel,

   Eggnatz Pascucci and Leeds Brown Law, P.C., as work in the case demands. Counsel for

   Plaintiff Gold recognizes the experience of Bursor & Fisher, Hagens Berman, and Anastopoulo

   and supports their appointment as co-lead interim class counsel.

                                             CONCLUSION

          In the interest of judicial economy, efficiency and for the best interests of the proposed

   classes Plaintiffs respectfully request that the Court appoint the above-mentioned team of Bursor

   & Fisher, Hagens Berman, and Anastopoulo as co-lead interim class counsel.


    Dated: August 6, 2020                              By: /s/ Sarah N. Westcot
                                                       Sarah N. Westcot (FBN: 1018272)
                                                       BURSOR & FISHER, P.A.
                                                       701 Brickell Ave, Suite 1420
                                                       Miami, FL 33131
                                                       Telephone: (305) 330-5512
                                                       Facsimile: (305) 676-9006
                                                       swestcot@bursor.com

                                                       Andrew J. Obergfell (pro hac vice)
                                                       BURSOR & FISHER, P.A.
                                                       888 Seventh Avenue
                                                       New York, NY 10019
                                                       Telephone: (646) 837-7150
                                                       aobergfell@bursor.com

                                                       Attorneys for Plaintiff Dimitryuk

                                                       Roy T. Willey, IV (pro hac vice)
                                                       Eric M. Poulin (pro hac vice)
                                                       Justin S. Hemlepp (FBN: 58991)
                                                       ANASTOPOULO LAW FIRM
                                                       32 Ann Street
                                                       Charleston, SC 29403
                                                       Telephone: 843-614-8888
                                                       Roy@akimlawfirm.com
                                                       Eric@akimlawfirm.com


                                                         14
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 18 of 19




                                         JustinH@akimlawfirm.com

                                         Attorneys for Plaintiff Dixon

                                         Stuart Z. Grossman (FBN: 156113)
                                         Rachel W. Furst (FBN: 45155)
                                         GROSSMAN ROTH YAFFA COHEN, PA
                                         2525 Ponce De Leon, Suite 1150
                                         Coral Gables, FL 33134
                                         Telephone: (305) 442-8666
                                         szg@grossmanroth.com
                                         rwf@grossmanroth.com

                                         Steve W. Berman (pro hac vice)
                                         HAGENS BERMAN SOBOL SHAPIRO
                                         LLP
                                         1301 Second Avenue, Suite 2000
                                         Seattle, WA 98101
                                         Telephone: (206) 623-7292
                                         steve@hbsslaw.com

                                         Daniel J. Kurowski (pro hac vice)
                                         Whitney K. Siehl (pro hac vice)
                                         HAGENS BERMAN SOBOL SHAPIRO
                                         LLP
                                         455 N. Cityfront Plaza Dr., Suite 2410
                                         Chicago, IL 60611
                                         Telephone: (708) 628-4949
                                         dank@hbsslaw.com
                                         whitneys@hbsslaw.com

                                         Attorneys for Plaintiff Weiss

                                         Joshua H. Eggnatz (FBN: 0067926)
                                         Michael J. Pascucci (FBN: 0083397)
                                         EGGNATZ PASCUCCI
                                         7450 Griffin Rd, Ste. 230
                                         Davie, FL 33314
                                         Tel: (954) 889-3359
                                         Fax: (954) 889-5913
                                         JEggnatz@JusticeEarned.com
                                         Mpascucci@JusticeEarned.com




                                          15
Case 0:20-cv-60851-AHS Document 41 Entered on FLSD Docket 08/06/2020 Page 19 of 19




                                                      Jeffrey K. Brown (pro hac vice forthcoming)
                                                      Michael A. Tompkins (pro hac vice)
                                                      Brett R. Cohen (pro hac vice)
                                                      LEEDS BROWN LAW, P.C.
                                                      One Old Country Road, Suite 347
                                                      Carle Place, NY 11514
                                                      Tel: (516) 873-9550
                                                      jbrownl@leedsbrownlaw.com
                                                      mtompkins@leedsbrownlaw.com
                                                      bcohen@leedsbrownlaw.com

                                                      Attorneys for Plaintiff Gold




                CERTIFICATION OF MEET AND CONFER REQUIREMENTS

          Undersigned, through Sarah N. Westcot, conferred with counsel for Defendant Eric

   Isicoff on this motion who indicated that Defendant will not be taking a position on plaintiffs’

   leadership motion.

                                                            By: /s/ Sarah N. Westcot
                                                                    Sarah N. Westcot



                                  CERTIFICATION OF SERVICE


          I hereby certify that a true and correct copy of the foregoing has been served via CM/ECF

   this 6th day of August, 2020 on all parties of record.

                                                        By: /s/ Sarah N. Westcot
                                                                Sarah N. Westcot




                                                       16
